t c memo united_states tax_court jose angel lujan petitioner v commissioner of internal revenue respondent docket no filed date josé angel lujan pro_se james p dawson and tamara s moravia-israel for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies in petitioner’s federal income taxes and an addition_to_tax addition_to_tax year deficiency sec_6654 dollar_figure sec_651 big_number big_number all section references are to the internal_revenue_code in effect for the years in issue the primary issue we must resolve is whether petitioner an argentinean citizen is subject_to u s tax on compensation he received during and resolution of this issue requires us to decide whether during and petitioner was a resident_alien as that term is defined in sec_7701 b a which in turn requires us to determine whether petitioner meets’ the substantial_presence_test of sec_7701 for those years if petitioner is subject_to u s tax on the compensation he received during and we then must resolve whether petitioner is liable for the sec_6654 addition_to_tax failure to pay estimated income_tax for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioner’s mailing address was in buenos aires argentina at the time he filed his petition contesting respondent’s determination petitioner was born and raised in argentina he received a law degree from the universidad de buenos aires in in he entered the united_states on a student visa petitioner’s wife and children accompanied him petitioner took courses at the university of texas and its law school receiving a master’s degree in comparative jurisprudence in and a master’s degree in latin american studies in after completing his studies petitioner accepted employment as an international attorney with an austin texas law firm in addition he worked for law firms located in new york and washington d c at all relevant times petitioner’s family lived in austin in so doing petitioner’s children were able to complete high school in the united_states petitioner’s personal belongings as well as several automobiles that he and his wife owned were located in austin petitioner and his wife each held a driver’s license issued by the state of texas petitioner also maintained an argentinean driver’s license at all relevant times petitioner and his wife maintained savings and checking accounts in austin petitioner did not maintain a bank account in argentina q4e- on date petitioner was issued a b-1 b-2 visa which type of visa is issued to a nonresident_alien for entry into the united_states for business purposes expiring on date consulting work lone star power argentina-i l p lone star a u s partnership retained petitioner as a consultant in connection with its procuring permission from the argentinean government to construct and operate an electrical power plant in santa fe province argentina located approximately kilometers from buenos aires for these services lone star agreed to pay petitioner dollar_figure per month and reimburse him for expenses he incurred in connection with his travel to and stay in argentina petitioner performed the majority of his services for lone star in argentina during his business trips to argentina petitioner stayed at various hotels took cabs and dined at restaurants during lone star paid petitioner dollar_figure in compensation and reimbursed him for his expenses falcon seaboard power corp falcon seaboard headquartered in houston texas replaced lone star with regard to the proposed construction of the power plant project on date petitioner and falcon seaboard entered into an agreement similar to that which petitioner had entered into with lone star i1 e petitioner received dollar_figure per month as a consulting fee and reimbursement for his out-of-pocket expenditures - in date falcon seaboard established a presence in argentina by organizing a wholly owned subsidiary falcon seaboard argentina s a falcon seaboard argentina falcon seaboard argentina did not maintain an office in argentina rather it utilized the office of its attorney ernesto galante mr galante in buenos aires on a space-available basis petitioner’s business cards showed petitioner’s business address to be both that of falcon seaboard in houston and that of mr galante in buenos aires during falcon seaboard paid petitioner dollar_figure as a consulting fee and an unspecified amount as reimbursement for his hotel taxi and meal expenses in argentina over time falcon seaboard realized that construction of the power plant project was not feasible and ultimately abandoned the project after petitioner’s consulting services were terminated he returned to austin prior to his termination petitioner traveled to austin as often as possible to be with his family the following summarizes petitioner’s entrances to and exits from the united_states during and from petitioner’s and governmental records entry entry exit out exit out exit entry exit out days total into into of u s of u s out into of withi days u s per u s per per p’s per ins of argentina argentina n the withi ins visa memo u s per per u s n the per passport passport u s visa days days days days days days day sec_11 day sec_12 days days entry into entry into exit out exi entry exit out days total days u s per u s per of u s t into of within within the ins visa per ins out argentina argentina the u s of per per u s u s passport passport per vis a days days days days days days days days days days day sec_11 day sec_12 day sec_185 days argentinean activities at all relevant times petitioner maintained an argentinean driver’s license beginning in date he served as an adviser to the argentinean military and was active in several argentinean political groups absence of filing and tax returns petitioner did not file u s or argentinean income_tax returns for or moreover he did not pay any u s estimated income taxes for these years notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner was a resident_alien for and which required him to file u s income_tax returns for those years reflecting the compensation he received dollar_figure for and dollar_figure for respondent further determined that for both years petitioner was liable for the sec_6654 addition_to_tax for failure to pay estimated income_tax opinion in general all u s citizens wherever resident and all resident_alien individuals citizens of a foreign_country are liable for income taxes imposed by the internal_revenue_code whether the income received is from sources within or without the united_states see sec_1_1-1 income_tax regs an individual is a nonresident_alien and generally not subject_to u s income_tax - on foreign_source_income if the individual is neither a u s citizen nor a u s resident see sec_7701 b an alien individual is treated as a u s resident for any calendar_year if at any time during the year that individual is a lawful u s permanent resident the green_card_test meets the substantial_presence_test or makes an election to be treated as a lawful u s resident see sec_7701 a sec_301 b -1 b proced admin regs there is no evidence in the record that petitioner was a lawful u s permanent resident or that he made an election to be treated as a resident pursuant to sec_301_7701_b_-4 v proced admin regs accordingly petitioner is considered a resident_alien only if he meets the sec_7701 a substantial_presence_test the substantial_presence_test is an objective test an alien individual is treated as a u s resident_alien with respect to any year in which the alien is present in the united_states on at least days during the current calendar_year and for at least days during the current_year and the preceding calendar years calculated pursuant to a weighted formula see sec_7701 b a pursuant to sec_7701 a each day of presence in the current_year is counted as a full_day each day of presence in the first preceding year is counted as one- third of a day and each day of presence in the second preceding year is counted as one-sixth of a day see also sec_301 b -1 c proced admin regs in sum the applicable multipliers are continued -- - an individual is treated as present in the united_states on any day that the individual is physically present in the united_states at any time during the day see sec_7701 a as such the day of entry into the united_states and the day of departure from the united_states are both counted the parties disagree as to the number of days petitioner was present in the united_states during and although petitioner does not dispute the entry dates in the immigration and naturalization service records he disagrees with several departure dates that respondent utilizes we believe the departure dates utilized by respondent are accurate petitioner contends that he was not physically present in the united_states for days in either or petitioner maintains that at most he was present in the united_states for days in and days in respondent on the other hand maintains that petitioner was in the united_states for days in and days in the record supports respondent’s continued current_year lst preceding year 2nd preceding year during opening statement at trial respondent’s counsel referred to petitioner being present in the united_states for days in whereas on brief respondent refers to petitioner being present in the united_states for days in the record supports a finding that petitioner was present in the united_states for days in see supra p calculations in determining the number of days petitioner incorrectly failed to include the day of entry into the united_states and the day of departure from the united_states on the basis of the record before us we conclude that petitioner meets the substantial_presence_test for both years in issue accordingly petitioner is deemed a u s resident_alien for and and is subject_to u s tax on the compensation he received we now turn our attention to whether petitioner is liable for the sec_6654 addition_to_tax for the years in issue the sec_6654 addition is imposed on an individual taxpayer who fails to make timely payments of estimated_tax an underpayment of estimated_tax exists if a tax payment for any of the four installment period due dates usually quarterly is less than the amount of taxes required to be paid each installment see sec_6654 the amount of the addition is determined by applying the applicable_interest_rate to the amount of the underpayment for the period of time that the underpayment exists see sec_6654 petitioner failed to make any estimated_tax payments in and and he does not qualify for any exception to the sec_6654 addition_to_tax consequently he is liable for the sec_6654 addition_to_tax for both years as determined by respondent in reaching our holdings we have considered all of the arguments petitioner presented for contrary holdings including -- petitioner’s claim that he qualifies for the closer_connection_exception of sec_7701 b b and sec_301 b -2 a proced admin regs and to the extent not discussed above find them to be not relevant or without merit to reflect the foregoing decision will be entered for respondent
